___________

                                  No. 95-3881
                                  ___________


United States of America,              *
                                       *
           Appellee,                   *
                                       *   Appeal   from   the   United   States

     v.                                *   District Court for the
                                       *   District of Minnesota.
James Earl Atlas,                      *
                                       *
           Appellant.                  *

                                  __________

                    Submitted:    May 14, 1996

                         Filed:   August 26, 1996
                                  __________

Before RICHARD S. ARNOLD, Chief Judge, MAGILL, Circuit Judge, and VAN
     SICKLE,* District Judge.

                                  ___________


MAGILL, Circuit Judge.


     James Atlas appeals his conviction for being a felon in possession
of a firearm, a violation of 18 U.S.C. § 922(g)(1), contending that the
warrantless search of a duffel bag was unconstitutional because the
searching police officers did not possess a reasonable suspicion that they
were in imminent danger.    Atlas also contends that the district court erred
at sentencing in awarding only a two level reduction for acceptance of




     *THE HONORABLE BRUCE M. VAN SICKLE, United States
     District Judge for the District of North Dakota,
     sitting by designation.
responsibility, rather than a three level reduction.1     We affirm in part,
reverse in part, and remand for resentencing.


                                     I.


     On September 13, 1994, Minneapolis, Minnesota Police Officers Jason
Reimer and Frederick McDonald responded to a "retrieve property"2 call at
1007 Humboldt Avenue North in Minneapolis.    The officers were advised that
there was a "hazard" warning on this address, which means that some
previous incident had occurred at this address to which officers should be
alerted.     In this case, paramedics had previously been attacked by the
family at that residence, and later at the hospital the family tried to
attack the paramedics again.     The officers were also alerted that that
area, and 1007 Humboldt in particular, was high in gang activity.


     Given this information, the officers parked a few houses away and
approached 1007 Humboldt on foot.    As Officer Reimer walked through the
yards of houses near 1007 Humboldt, he saw Atlas standing on a house porch.
As the two made eye contact, Officer Reimer saw that Atlas's eyes "got big,
like he was surprised to see the police."    Testimony of Officer Reimer, Tr.
of Hr'g Before the Magistrate Judge at 11 (Mar. 29, 1995) (hereinafter
cited as "Tr. at").   Reimer also noted that Atlas was holding a soft nylon
bag in his hand.      As soon as Atlas saw Officer Reimer, he dropped the
duffel bag, and Officer Reimer heard a "thud" when the bag hit the ground.
Tr. at 11.    Atlas then turned away from the bag and walked




     1
      The government cross-appealed from the sentence, but this
appeal was dismissed on April 25, 1996.
     2
      A retrieve property call involves a party to a past
domestic dispute obtaining police oversight of that person's
recovery of personal belongings from a dwelling after that person
has been excluded, usually pursuant to a domestic arrest. Police
oversight is needed to ensure that no further altercation or
violation of protective orders takes place.

                                    -2-
towards one of the doors of the house.


        At this point, Officer Reimer approached Atlas.      He wanted to find
out if Atlas was the one who had made the initial retrieve property call.
Tr. at 11.     Further, he suspected that the bag may have contained a gun.
He based this suspicion on three factors:     (1) the way that Atlas threw the
bag down when he saw Officer Reimer; (2) the thud that the bag made when
it landed; and (3) the fact that Officer Reimer had, just one week earlier,
recovered a weapon from a nylon bag similar to the one just discarded by
Atlas.     Id. at 11-12.


        As he approached the house, Officer Reimer asked Atlas if the house
was 1007 Humboldt, to which Atlas responded "no."         Tr. at 12.   He then
asked Atlas what was in the bag.        When Atlas responded, "[W]hat bag?,"
Reimer said, "[T]he one you just threw down."     Testimony of Officer Reimer,
Tr. of Evidentiary Hr'g Before the District Judge at 6-7 (July 6, 1995)
(hereinafter cited as "E.H. Tr. at").     Notwithstanding the thud that Reimer
heard when the bag was thrown down, Atlas responded, "[O]h, oh nothing."
Id. at 6.


        Officer Reimer testified that, at this point, Atlas appeared "real
nervous."    Tr. at 12.     Atlas continually shifted his gaze between the bag
and Officer Reimer, "as if [Atlas] didn't want [Officer Reimer] to look at"
the bag.    Id.   At that point, after having seen Atlas's nervous reaction,
and after having received several evasive answers to questions, Officer
Reimer told Atlas to place his hands on the wall for a pat search.        E.H.
Tr. at 22, 67.      He asked Atlas if the bag was his, to which Atlas said
"no."     Tr. at 13.      Officer Reimer then began to pat search Atlas for
weapons.


        Officer McDonald approached the house, and Officer Reimer told him
to check the bag.      Officer McDonald touched the bag, and he felt the barrel
of what he thought was a shotgun.        When he advised Officer Reimer that
there was a shotgun in the bag, Atlas began to




                                       -3-
resist and fight Officer Reimer.       After the two officers finally succeeded
in handcuffing Atlas, they opened the bag and found a loaded, bolt-action
rifle with a sawed-off barrel, plus a round of ammunition and items
relating to a local gang.       The officers then ran a routine warrant check
on Atlas and discovered that there was an outstanding warrant for a federal
parole violation.     Atlas was taken to the Hennepin County Jail and booked
for the warrant and the firearms violation.


     Atlas brought a motion in the district court to suppress the gun,
contending that the search violated the Fourth Amendment because Officer
Reimer lacked a reasonable suspicion that Atlas was engaged in criminal
activity.    After a hearing before a magistrate judge on May 8, 1995, the
magistrate judge recommended granting Atlas's motion.


     The    government     objected   to    the   magistrate   judge's    report      and
recommendation.      The district court held an evidentiary hearing on July 6,
1995, and it adopted the magistrate judge's factual findings.            Although the
court also agreed with the magistrate judge's conclusion that Officer
Reimer lacked a reasonable suspicion that criminal activity was afoot, the
district court nevertheless denied Atlas's motion to suppress, concluding
that Officer Reimer possessed a reasonable belief that he was in imminent
danger.


     Atlas    then    entered   a   conditional    guilty   plea   on   the   felon    in
possession count, reserving the right to appeal the denial of the motion
to suppress.    As part of the plea, the parties agreed that Atlas should
receive a three level reduction in the offense level for acceptance of
responsibility, pursuant to U.S.S.G. § 3E1.1.         At sentencing, however, the
court awarded only a two level reduction, because of its finding that
Atlas, while incarcerated at the Anoka County Jail awaiting sentencing, had
continually violated facility




                                           -4-
rules and had been an ongoing disruptive influence at the facility.3           Atlas
was   sentenced to seventy-eight months in prison and three years of
supervised release, and he was ordered to pay a $50 special assessment.


                                         II.


      Where a police officer "observes unusual conduct which leads him
reasonably to conclude in light of his experience that criminal activity
may be afoot and that the persons with whom he is dealing may be armed and
presently dangerous," the officer is entitled to conduct a limited search
of that person to discover any weapons that may be used to harm the
officer.    Terry v. Ohio, 392 U.S. 1, 30 (1968).         We review de novo the
district court's conclusions regarding whether a reasonable suspicion
existed.    See Ornelas v. United States, 116 S. Ct. 1657, 1663 (1996).
However, a reviewing court should "review findings of historical fact only
for clear error and to give due weight to inferences drawn from those facts
by resident judges and local law enforcement officers."              Id.


      In analyzing whether a "reasonable suspicion" existed, "'the totality
of the circumstances--the whole picture--must be taken into account.'"
United States v. Dickson, 58 F.3d 1258, 1262 (8th Cir.) (quoting United
States v. Cortez, 449 U.S. 411, 417 (1981)), aff'd on reh'g, 64 F.3d 409
(8th Cir. 1995), cert. denied, 116 S. Ct. 747 (1996).          We must consider the
information available to the police at the time of the search.                 In so
doing, "we weigh that information 'not in terms of library analysis by
scholars,   but   as   understood   by   those   versed   in   the    field   of   law
enforcement.'"    Id. (quoting Cortez, 449 U.S. at 418).




      3
      Incidents included refusing to lockdown, use of verbal
threats against staff, profanity directed at staff, acting out of
control, interfering with a shakedown, and spitting in a deputy's
face. See Mem. from Lieutenant R. P. Poirier to Captain D. Brehm
(Aug. 15, 1995), reprinted in Appellee's Add. at 3.

                                         -5-
     We    agree   with   the   government   that   Officer   Reimer   possessed   a
reasonable suspicion that criminal activity was afoot and that Atlas was
armed and dangerous.4     First, we note that the officers were responding to
a call in a dangerous neighborhood, one that was high in gang activity.
The house they were proceeding to was suspected of gang activity and was
the subject of a hazard call.           While the defendant's presence in a
dangerous area is not by itself enough to raise a reasonable suspicion, "an
area's propensity toward criminal activity is something that an officer may
consider."   United States v. Lender, 985 F.2d 151, 154 (4th Cir. 1993); see
also United States v. Evans, 994 F.2d 317, 322 (7th Cir.) (same), cert.
denied, 510 U.S. 927 (1993).


     Most significantly, Atlas's reaction upon seeing Officer Reimer
supports a determination of reasonable suspicion.         When Atlas saw Reimer,
his eyes grew wide, suggesting he was surprised to see the officer.                He
immediately threw down the bag that was in his hand, and he began to walk
towards one of the doors of the house.        When Officer Reimer began asking
questions of Atlas, he appeared "real nervous" and gave evasive answers to
the officer.


     Further, when the bag landed, it made a loud thud.           Clearly a heavy
object was inside.    As Officer Reimer testified, just one week earlier, he
had recovered a firearm in a nylon bag similar to the one discarded by
Atlas.    His suspicions about this bag and its contents were further aroused
because Atlas continually shifted his




     4
      We note that the district court concluded that Officer
Reimer did not possess a reasonable suspicion that criminal
activity was afoot. We review this conclusion de novo. See
Ornelas, 116 S. Ct. at 1663 (standard of review). However, the
district court appeared to base its conclusion on the fact that
"certainly the officer could not have known that the defendant
would have otherwise been or in this case a felon in possession."
E.H. Tr. at 68. However, the officers need not have known that
Atlas was a felon in possession to justify a Terry stop. They
need only have suspected, based on the circumstances, that
criminal activity was afoot. We conclude that they meet this
standard. See infra.

                                       -6-
gaze between the bag and Officer Reimer, as if Atlas was afraid that
Officer Reimer would look at the bag.


     Based   on   these   factors,   and   mindful   that   the   government   at a
suppression hearing need only demonstrate that a reasonable suspicion
existed by a preponderance of the evidence, see United States v. Matlock,
415 U.S. 164, 178 n.14 (1974), we conclude that Officer Reimer reasonably
suspected that there was a weapon in the bag and that there was something
illegal about the defendant's possession of the weapon.           See, e.g., United
States v. Bloomfield, 40 F.3d 910, 918-19 (8th Cir. 1994) (en banc)
(defendant's extreme nervousness contributed to reasonable suspicion),
cert. denied, 115 S. Ct. 1970 (1995); United States v. Jones, 990 F.2d 405,
407 (8th Cir.) (defendant's nervous appearance and deceptive answers to
police questions contributed to reasonable suspicion), cert. denied, 510
U.S. 934 (1993); United States v. Willis, 967 F.2d 1220, 1223 (8th Cir.
1992) (when defendant leaves the scene and abandons bag upon seeing the
police, this supports reasonable suspicion).          Given this, the search of
Atlas and the duffel bag were proper.        See United States v. Johnson, 637
F.2d 532, 535 (8th Cir. 1980) (officer conducting valid Terry frisk may
search duffel bag a few feet from the suspect).


                                      III.


     Atlas also contends that the district court erred at sentencing in
awarding only a two level reduction for acceptance of responsibility,
rather than a three level reduction, due to Atlas's presentence deportment.
Whether presentence deportment may be used as a factor in determining if
a defendant qualifies for a reduction in offense level under U.S.S.G.
§ 3E1.1 raises a question of guideline application, and we review de novo.
United States v. Gullickson, 981 F.2d 344, 346 (8th Cir. 1992).


     We agree with the district court that presentence deportment




                                       -7-
is   a    factor   that   may   be   considered   in   applying   the   acceptance   of
responsibility reduction in offense level under § 3E1.1.            This Circuit has
held that a district court may consider conduct that is not similar to the
charged conduct in order to determine if a defendant is truly sorry for the
crimes for which he has been convicted.           See United States v. Byrd, 76 F.3d
194, 196-97 (8th Cir. 1996).             Moreover, the conduct at issue may be
noncriminal conduct, see United States v. Cross, 900 F.2d 66, 70 (6th Cir.
1990) (defendant denied reduction because he refused to provide financial
information to the court), for noncriminal conduct nonetheless does "'shed
light on the sincerity of a defendant's claims of remorse.'"             Byrd, 76 F.3d
at 197 (quoting United States v. O'Neil, 936 F.2d 599, 600 (1st Cir.
1991)).      Atlas's behavior in jail while awaiting sentencing is a valid
factor under § 3E1.1.


         The district court did err, however, in the amount of reduction it
awarded.      Under U.S.S.G. § 3E1.1, a defendant's offense level may be
decreased by a total of three levels: two levels for acceptance of
responsibility, see U.S.S.G. § 3E1.1(a), and one additional level for
timely acceptance of responsibility, see U.S.S.G. § 3E1.1(b).             As its basis
for granting only a two level reduction, the district court noted that
Atlas had not fully accepted responsibility.           The court did not mention the
timing of acceptance at all.         Therefore, we infer that the district court
awarded a one level reduction under § 3E1.1(a) and a one level reduction
under § 3E1.1(b).


         The inquiry under § 3E1.1(a) is whether the defendant did or did not
accept responsibility.          Nothing in the text of the guideline or its
commentary suggests that the district court may deviate from the guidelines
for "partial acceptance" of responsibility.               As the Fifth Circuit has
noted, "allow[ing] the district court to award a one-level reduction [under
§ 3E1.1(a)] permits the district court to straddle the fence in close cases
without explicitly finding whether the defendant did or did not




                                          -8-
accept responsibility."     United States v. Valencia, 957 F.2d 153, 156 (5th
Cir. 1992); see also United States v. Carroll, 6 F.3d 735, 741 (11th Cir.
1993) (same), cert. denied, 114 S. Ct. 1234 (1994); cf. United States v.
Cron, 71 F.3d 312, 313 (8th Cir. 1995) (citing Valencia approvingly,
although not reaching merits).          Thus, the district court may not award a
one     level   reduction   under   §    3E1.1(a)    for   partial    acceptance   of
responsibility.


        We thus remand for resentencing.        At resentencing, the district court
must consider, after viewing all relevant factors, whether Atlas accepted
responsibility.      If the answer is yes, then Atlas is entitled to a two
level reduction under § 3E1.1(a), and he may also be entitled to a further
one level reduction under § 3E1.1(b).               If he has not fully accepted
responsibility, then he is not entitled to any reduction under § 3E1.1.


                                          IV.


        We affirm the district court's conclusion that the frisk was proper
under Terry.     However, the court erred in sentencing, and so we remand for
resentencing in conformity with Part III of this opinion.


RICHARD S. ARNOLD, Chief Judge, dissenting.


        I would hold, as did the Magistrate Judge who heard the evidence in
this case, that the police lacked sufficient reasonable suspicion to
justify the search of the defendant.


        Mr. Atlas was on the front porch of his own house.           He looked up and
saw Officer Reimer in the front yard.           When Mr. Atlas saw the officer, he
was surprised and dropped a bag he was holding.             The bag landed with a
thud.


        With respect, I cannot agree that these facts are enough to




                                          -9-
create a reasonable suspicion, based on objective, articulable facts, that
a crime was being committed.         Significantly, the Court never identifies
exactly what crime the officers thought Mr. Atlas was committing.              They had
no idea whether he was a felon or not, and possession of a gun, in itself,
is not a crime.     (Indeed, though the right to bear arms is not absolute,
it finds explicit protection in the Bill of Rights.)               Mr. Atlas did not
make the slightest move to threaten or menace the officer.            Further, though
the bag clearly contained something heavy enough to make a thud, I can't
see what reason there was to believe that that something was a gun.                 The
previous incident, in which Officer Reimer had discovered a gun in a
similar bag, had nothing to do with Mr. Atlas.


     I don't have a front porch, or much of a front yard, but I do have
a front door, and I suspect that I would look surprised if I should open
my door and see a police officer standing there, on my property, without
prior notice.     When asked what was in the bag, Mr. Atlas said "nothing,"
but surely it was unreasonable to take this statement literally.               Obviously
something was in the bag:        the statement that "nothing" was in it was
simply   a   colloquial   way   of   saying    that    the   bag   contained    nothing
significant.    When someone asks me what I am doing, and I say "nothing,"
it is not reasonable to take me literally.            I am doing something, even if
only breathing.    The answer means simply that I am not doing anything of
importance.


     Some emphasis is laid on the fact that the neighborhood "was high in
gang activity."    Ante, at 2.       We should remember that people who live in
such neighborhoods are probably the most frequent victims of such activity.
I do not believe that they should indiscriminately be considered dangerous.
It would be just as reasonable to infer that Mr. Atlas, assuming he did
have a gun, had it lawfully for his own protection.            If this search is to
be upheld, it would have to be, in my view, on the theory adopted by




                                        -10-
the District Court, that the officer had a reasonable apprehension of
danger to himself.      (The District Court did not find that the officers had
an objectively reasonable suspicion that Atlas was committing a crime.)
Perhaps it should be the law that officers may search citizens whenever
they feel endangered for any reason.         I do not think that is the law now.
Nor do I believe that the officer's apprehension of danger in this case was
sufficiently grounded to satisfy the Terry standard.


      In short, I believe the motion to suppress should have been granted.
I   would   therefore    reverse   this    conviction   and   remand   for   further
proceedings.   On this view of the case, it is unnecessary for me to express
an opinion on the sentencing issue decided by the Court.


      A true copy.


             Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -11-